Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 4, 2006                                                                                           Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  129408 & (57)                                                                                       Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  MARION STANTON and ANITA AKERS,                                                                                    Justices
           Plaintiffs-Appellants
           and Cross-Appellees,
  v      	                                                         SC: 129408     

                                                                   COA: 255716      

                                                                   Wayne CC: 03-338094-CZ

  CHARTER TOWNSHIP OF CANTON, 

             Defendant-Appellee

             Cross-Appellant. 

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 26, 2005
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        WEAVER, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 4, 2006                         _________________________________________
         d0427                                                                Clerk